                  Case 2:18-cv-00181-JLR Document 29 Filed 06/05/20 Page 1 of 3




 1                                                                HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     IBEW PACIFIC COAST PENSION FUND,
10                                                       NO. 2:18-cv-00181-JLR
                             Plaintiff,
11                                                       ORDER GRANTING STIPULATED
             v.                                          MOTION TO EXTEND INITIAL
12                                                       SCHEDULING DATES
13   HARRIS ELECTRIC, INC., a Washington
     corporation, UBI No. 600034291, MACKAY
14   COMMUNICATIONS, INC., a Washington
     foreign corporation, UBI No. 601038147, d/b/a
15   MACKAY MARINE, INC.,
16                           Defendants.
17

18           THIS MATTER comes before the Court upon the parties’ Stipulated Motion to Extend

19   Initial Scheduling Dates. The Court has reviewed the Stipulated Motion, as well as the remainder

20   of the record, and deems itself fully advised of the premises. The Court finds good cause to grant

21   the relief requested;

22           NOW, THEREFORE, IT IS HEREBY ORDERED:

23                 1. The Initial Scheduling Dates in this matter are stricken; and

24                 2. The Court will issue an order setting new Initial Scheduling Dates as follows:

25                        a. Deadline for FRCP 26(f) Conference: June 19, 2020

26                        b. Initial Disclosure Pursuant to FRCP 26(a)(1): July 3, 2020


      ORDER GRANTING STIPULATED MOTION TO                                CAIRNCROSS & HEMPELMANN, P.S.
                                                                         ATTORNEYS AT LAW
      EXTEND INITIAL SCHEDULING DATES - 1                                524 Second Avenue, Suite 500
                                                                         Seattle, Washington 98104-2323
                                                                         office 206 587 0700 fax 206 587 2308
     {04022720.DOCX;2 }
                Case 2:18-cv-00181-JLR Document 29 Filed 06/05/20 Page 2 of 3




 1                        c. Combined Joint Status Report and Discovery Plan as Required by FRCP

 2                           26(f) and Local Civil Rule 26(f): July 10, 2020.

 3

 4           DATED this 5th day of June, 2020.

 5

 6

 7
                                                          A
                                                          JAMES L. ROBART
 8
                                                          United States District Judge
 9

10   CAIRNCROSS & HEMPELMANN, P.S.

11

12   s/ Binah B. Yeung
     Binah B. Yeung, WSBA No. 44065
13   Email: byeung@cairncross.com
14   524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
15   Telephone: (206) 587-0700
     Facsimile: (206) 587-2308
16   Attorneys for Mackay Communications, Inc.
17   /s Jonathan D. Tebbs
18   Jonathan D. Tebbs, WSBA No. 53861
     Email: jtebbs@cairncross.com
19   524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
20   Telephone: (206) 587-0700
     Facsimile: (206) 587-2308
21
     Attorneys for Mackay Communications, Inc.
22

23

24

25

26

      ORDER GRANTING STIPULATED MOTION TO                               CAIRNCROSS & HEMPELMANN, P.S.
                                                                        ATTORNEYS AT LAW
      EXTEND INITIAL SCHEDULING DATES - 2                               524 Second Avenue, Suite 500
                                                                        Seattle, Washington 98104-2323
                                                                        office 206 587 0700 fax 206 587 2308
     {04022720.DOCX;2 }
                Case 2:18-cv-00181-JLR Document 29 Filed 06/05/20 Page 3 of 3




 1   TURNER, STOEVE & GAGLIARDI, P.S.

 2

 3   s/ Leta A. Eschenbacher
     LETA A. ESCHENBACHER, WSBA No. 47091
 4   201 W. North River Drive, Suite 190
 5   Spokane, WA 99201
     Phone: (509) 326-1552; Fax: (509) 325-1425
 6   leta@tgslaw.net
     Attorneys for Plaintiff
 7
     s/ David L. Sieck
 8   DAVID L. SIECK, WSBA No. 54063
 9   201 W. North River Drive, Suite 190
     Spokane, WA 99201
10   Phone: (509) 326-1552; Fax: (509) 325-1425
     david@tgslaw.net
11   Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING STIPULATED MOTION TO                   CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
      EXTEND INITIAL SCHEDULING DATES - 3                   524 Second Avenue, Suite 500
                                                            Seattle, Washington 98104-2323
                                                            office 206 587 0700 fax 206 587 2308
     {04022720.DOCX;2 }
